Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 1 of 8 PageID #: 1




  Darren P.B. Rumack (DR-2642)
  THE KLEIN LAW GROUP
  39 Broadway Suite 1530
  New York, NY 10006
  Phone: 212-344-9022
  Fax: 212-344-0301
  Attorneys for Plaintiff.

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------x
  FERMIN VENTURA

                                      Plaintiff
  v.                                                                        COMPLAINT
                                                                            Index No.

                                                                            JURY TRIAL
                                                                            DEMANDED

  KASH MIFTARI, BESNIK STEVIE MIFTARI, BLERIM BILLY
  MIFTARI, DASHNOR DANNY MIFTARI, Individually, and
  PRONTO PIZZA 01 LLC

                                      Defendants.
  ----------------------------------------------------------------------x

       1.      Plaintiff Fermin Ventura (“Plaintiff”), alleges as follows:

                                     NATURE OF THE ACTION

       2.      This Action on behalf of Plaintiff, seeks the recovery of unpaid minimum wage,

               overtime and related damages, while employed by Kash Miftari (“Kash”),

               Besnik Stevie Miftari (“Steve”), Blerim Billy Miftari (“Billy”), Dashnor Danny

               Miftari (“Danny”) (collectively “Individual Defendants”), and Pronto Pizza 01

               LLC (“Pronto Pizza”) (all Defendants are hereinafter listed collectively

               “Defendants”). Plaintiff seeks these damages under the applicable provisions

               of the Fair Labor Standards Act (“FLSA”) and the New York Labor Law

               (“NYLL”).
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 2 of 8 PageID #: 2




                                                     PARTIES

         3.       Plaintiff, a resident of New York State, was employed as a food prep worker

                  from April 2018 through March 2021. Plaintiff was employed by Defendants

                  during the relevant limitations periods.

         4.       Defendant Pronto Pizza is a New York Corporation and is a restaurant with 5

                  locations in Staten Island, including where Plaintiff worked at 1077 Bay Street,

                  Staten Island, 10305

         5.       Upon information and belief, Pronto Pizza has an annual gross volume of sales

                  in excess of $500,000.00.

         6.       At all relevant times, Pronto Pizza has been and continues to be an “employer”

                  engaged in “commerce” and/or in the production of goods for commerce, within

                  the meaning of the FLSA, 29 U.S.C. § 203.

         7.       Upon information and belief, Individual Defendants are the owners and

                  operators of Pronto Pizza.

         8.       Upon information and belief, Individual Defendants exercise control over

                  Pronto Pizza’s day to day operations, including the ability to hire and fire

                  employees and set employee schedules and employee rates of pay.

         9.       Individual Defendants were employers of Plaintiff during the relevant time

                  period.

         10.      Individual Defendants describe themselves as owners of Pronto Pizza.1

         11.      Defendant Billy Miftari lists himself the CEO of Pronto Pizza on Linkedin.2

                                       JURISDICTION AND VENUE


  1
      Pronto pizza carves out a bigger slice of Staten Island's pie - silive.com
  2
      Blerim Billy Miftari - CEO - Pronto Pizza | LinkedIn


                                                           2
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 3 of 8 PageID #: 3




     12.   This Court has original federal question jurisdiction under 28 U.S.C. § 1331, as

           this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

           (“FLSA”). This Court has supplemental jurisdiction over the New York state

           law claims, as they are related in this action within such original jurisdiction

           that they form part of the same case or controversy under Article III of the

           United States Constitution.

     13.   Venue is proper in this District, because Defendants conduct business in this

           District, and the acts and/or omissions giving rise to the claims herein allegedly

           took place in this District.

                              FACTUAL ALLEGATIONS

     14.   Defendants committed the following alleged acts knowingly, willfully and

           intentionally.

     15.   Defendants knew that the nonpayment of minimum wage and overtime pay to

           Plaintiff would economically injure Plaintiff and violated state and federal laws.

     16.   Plaintiff worked at Defendants’ location at 1077 Bay Street, Staten Island,

           10305

     17.   Throughout his employment, Plaintiff regularly handled goods in interstate

           commerce, such as food and other supplies produced outside the State of New

           York.

     18.   Until March 2020, Plaintiff generally worked 6 days per week, working from

           11:00 am until 11:00 pm (4 days per week), and from 11:00 am until 12:00 pm

           (2 days per week).




                                             3
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 4 of 8 PageID #: 4




     19.   During this time period, Plaintiff was paid a flat cash rate of $700.00 per week,

           regardless of hours worked.

     20.   After March 2020, Plaintiff generally worked 5 days per week, working from

           11:00 am until 10:00 pm (3 days per week), and from 11:00 am until 11:00 pm

           (2 days per week).

     21.   During this time period, Plaintiff was paid a flat cash rate of $650.00 per week,

           regardless of hours worked.

     22.   By paying Plaintiff a flat weekly rate, Defendants willfully violated the New

           York State Hospitality Industry Wage Order, which mandates that employers

           pay employees an hourly wage rate.

     23.   Plaintiff was never paid time and a half for his hours over 40 per week.

     24.   Plaintiff was paid weekly.

     25.   Plaintiff did not receive a meal break.

     26.   Plaintiff did not have to sign in and out at work, and Defendants did not track

           his hours.

     27.   Defendants failed to provide Plaintiff with a written notice of rate of pay and

           failed to keep proper payroll records as required under New York law.

     28.   Individual Defendants fired Plaintiff and set Plaintiff’s weekly schedule.

     29.   The Individual Defendants reduced Plaintiff’s work hours and pay during the

           pandemic from 6 days per week to 5 days per week.

                                 FIRST CAUSE OF ACTION
                         New York Labor Law-Minimum Wage Violations

     30.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

           paragraphs.



                                             4
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 5 of 8 PageID #: 5




     31.   The minimum wage provisions of the New York Labor Law and its supporting

           regulations apply to Defendants and protect Plaintiff.

     32.   Defendants have willfully failed to pay Plaintiff the New York State minimum

           wage for all hours worked.

     33.   Defendants’ knowing or intentional failure to pay Plaintiff minimum wage for

           all hours worked is a willful violation of the New York Labor Law Article 19 §

           650, et seq. and its supporting regulations.

     34.   As a result of Defendants’ unlawful acts, Plaintiff has been deprived of

           minimum wage compensation and other wages in an amount to be determined

           at trial, and is entitled to the recovery of such amount, liquidated damages,

           attorneys’ fees, pre-judgment and post-judgment interest, costs and other

           compensation pursuant to the New York Labor Laws.

                           SECOND CAUSE OF ACTION
                    Fair Labor Standards Act-Overtime Violations

     35.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

           paragraphs.

     36.   The overtime wage provisions set forth in the FLSA, 29 USC §§ 201 et seq.,

           and the supporting federal regulations apply to Defendants and protects

           Plaintiff.

     37.   Defendants have willfully failed to pay Plaintiff the overtime wages for hours

           worked in excess of forty (40) hours in a workweek.

     38.   As a result of Defendants’ unlawful acts, Plaintiff has been deprived of overtime

           compensation and other wages in an amount to be determined at trial, and are




                                             5
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 6 of 8 PageID #: 6




           entitled to the recovery of such amount, liquidated damages, attorneys’ fees,

           costs and other compensation pursuant to the FLSA.

                                 THIRD CAUSE OF ACTION
                            New York Labor Law-Overtime Violations

     39.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

           paragraphs.

     40.   The overtime wage provisions of Article 19 of the New York Labor Law and

           its supporting regulations apply to Defendants and protect Plaintiff.

     41.   Defendants have willfully failed to pay Plaintiff the overtime wages for hours

           worked in excess of forty (40) hours in a workweek.

     42.   Defendants’ knowing or intentional failure to pay Plaintiff overtime wages for

           hours worked in excess of forty (40) hours per week is a willful violation of the

           New York Labor Law Article 19 § 650, et seq. and its supporting regulations.

     43.   As a result of Defendants’ unlawful acts, Plaintiff has been deprived of overtime

           compensation and other wages in an amount to be determined at trial, and is

           entitled to the recovery of such amount, liquidated damages, attorneys’ fees,

           pre and post judgment interest, costs and other compensation

                                FOURTH CAUSE OF ACTION
                         New York Labor Law-Record Keeping Violations

     44.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

           paragraphs.

     45.   Defendants failed to make, keep and preserve accurate records with respect to

           Plaintiff, including hours worked each workday, and total hours worked each

           week, as required by the NYLL and its supporting regulations.




                                             6
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 7 of 8 PageID #: 7




     46.   Defendants failed to provide Plaintiff with a written notice of rate of pay with

           his correct hourly rate as required by NYLL § 195.

     47.   Defendants’ failure to make, keep and preserve accurate records was willful.

     48.   As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to

           an award of damages, in an amount to be determined at trial, costs and

           attorneys’ fees, as provided by NYLL § 198.

                                PRAYER FOR RELIEF

     49.   WHEREFORE, Plaintiff prays for relief as follows:

           a. An award of damages, according to proof, including liquidated damages, to

              be paid by Defendants;

           b. A declaratory judgment that the practices complained of herein are unlawful

              under the FLSA and New York law;

           c. Penalties available under applicable laws;

           d. Costs of the action incurred herein, including expert fees;

           e. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, New York

              Labor Law § 663 and all other applicable statutes;

           f. Pre-judgment and post-judgment interest, as provided by law; and

           g. Such other and further legal and equitable relief as this Court deems

              necessary, just and proper.




                                             7
Case 1:21-cv-03564-CBA-SJB Document 1 Filed 06/24/21 Page 8 of 8 PageID #: 8




                                    DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a jury trial on all causes of action and claims with respect

  to which he has a right.

  Dated: New York, New York                    Respectfully submitted,
         June 24, 2021
                                               The Klein Law Group P.C.

                                               By:     /s/ Darren Rumack
                                                       Darren P.B. Rumack
                                                       39 Broadway, Suite 1530,
                                                       New York, NY 10006
                                                       Phone: 212-344-9022
                                                       Fax: 212-344-0301
                                                       Attorneys for Plaintiff.




                                               8
